FOR PUBLICATION
                                                     Jul 11 2014, 6:09 am




ATTORNEY FOR APPELLANTS:                       ATTORNEYS FOR APPELLEE:

JOHN T. WILSON                                 GREGORY F. ZOELLER
Anderson, Indiana                              Attorney General of Indiana

                                               ROBERT J. HENKE
                                               CHRISTINE REDELMAN
                                               Deputies Attorney General
                                               Indianapolis, Indiana

                                IN THE
                      COURT OF APPEALS OF INDIANA
IN THE MATTER OF THE TERMINATION OF            )
THE PARENT-CHILD RELATIONSHIP OF:              )
                                               )
Z.C., Minor Child,                             )
                                               )
S.C., Mother,                                  )
                                               )
       Appellants-Respondents,                 )
                                               )
                vs.                            )         No. 33A01-1310-JT-434
                                               )
THE INDIANA DEPARTMENT OF                      )
CHILD SERVICES,                                )
                                               )
       Appellee-Petitioner.                    )

                       APPEAL FROM THE HENRY CIRCUIT COURT
                           The Honorable Mary G. Willis, Judge
                              Cause No. 33C01-1306-JT-13

                                     July 11, 2014

                              OPINION - FOR PUBLICATION

MAY, Judge
         S.C. (“Mother”) appeals a termination of her parental rights to her son, Z.C. (“Child”).

She asserts the trial court proceedings denied her due process and the evidence is insufficient

to support termination of her rights. We affirm.

                         FACTS AND PROCEDURAL HISTORY

         On July 6, 2012, Child was born with controlled substances in his bloodstream.

Mother admitted using heroin, morphine, Xanax, and Oxycontin. Due to the severe

withdrawal symptoms he was experiencing, Child remained hospitalized for a number of

weeks.     Prior to Child’s release, Mother was arrested on federal drug charges and

incarcerated in Kentucky.        Because Mother was incarcerated, the State obtained an

emergency order to take custody of Child on August 22, 2012, when he was released from

the hospital.

         In September 2012, the court held a hearing on the State’s petition to declare Child a

child in need of services (“CHINS”). Mother admitted she was unable to take care of Child

because of her incarceration and because, when released from incarceration, she would need

“services to address her substance abuse.” (DCS Ex. 13.) The court declared Child a

CHINS. One month later, the court entered a dispositional order requiring Mother to

complete a number of services following her release from incarceration.

         On May 23, 2013, the court modified its dispositional order to indicate unification

efforts between Mother and Child were ending because Mother had not participated in

services or developed a relationship with Child. (DCS Ex. 16, 24.) In August 2013, the

court approved a permanency plan calling for termination of parental rights. The State filed a

                                                2
petition to terminate Mother’s rights on June 24, 2013, and the court held a hearing thereon.

Thereafter, the court entered an order that included the following pertinent findings:

       25. Mother never had Child in her exclusive care or custody, nor has she had
           contact with the Child since the Child’s detention [by DCS]. Mother is
           not able to care properly for Child due to her incarceration.
       26. Mother has remained incarcerated in the State of Kentucky since August
           22, 2012 and has an unknown release date. Mother’s current incarceration
           is the result of federal charges for conspiracy to deal heroin conspiracy
           [sic] to which she has admitted guilt through a plea agreement.
       27. Attorney Howard Bernstein represents Mother in her pending federal
           criminal case. He states that Mother has pled guilty in the heroin
           conspiracy case and is currently facing a minimum ten-year sentence. Mr.
           Bernstein believes Mother may be able to renegotiate her sentence for a
           lesser time period of between 18 months and ten years but the sentencing
           date and term of incarceration are unknown.
       28. Mother has a lengthy adult criminal history beginning in 2001 that includes
           convictions for Illegal Consumption on three occasions, Criminal
           Mischief, Theft, Possession of Marijuana, Visiting a Common Nuisance,
           felony Possession of Cocaine, felony Possession of Schedule IV
           Controlled Substance with a habitual substance offender enhancement,
           Operating While Intoxicated, and Conversion. Mother is facing an
           additional Operating While Intoxicated charge.
       29. Mother was nine months pregnant with the Child at the time she committed
           the federal drug offense for which she is currently incarcerated.
       30. Mother admitted to [family case manager] Hoffman that she had used
           illegal and non-prescribed controlled substances daily during her
           pregnancy with the Child. Mother’s drug use during pregnancy included
           consumption of marijuana, suboxone, hydrocodone, morphine and heroin.
       31. Mother admitted to FCM Hoffman that her drug abuse began at the age of
           twelve years and that her longest period of sobriety was one year in 2007,
           despite having received substance abuse treatment intervention on six
           occasions.
       32. Mother has one older child, age 16 years, who is in the informal
           guardianship care of the child’s maternal grandmother although Mother
           has never been the primary physical custodian living alternately with her
           mother, various partners and incarcerated intermittently during her adult
           life.
       33. Mother objects to the DCS plan of adoption and that the originally
           designated maternal relatives have bonded with the child, love the child,
           and desire to become the permanent parents for the child. Mother
                                              3
           proposed that the child be placed with her Mother (maternal grandmother)
           on a similar informal guardianship basis as her older 16 year old child
           until some unknown time when she may be released from federal
           incarceration or, alternately, that the newly named Father, Michael
           Kendall, being given [sic] an opportunity to “get on his feet” upon release
           from incarceration and introduced to the child.
       34. Mother misrepresented the identity of the putative father to the Court and
           DCS from August, 2012 to April, 2013 because Father was incarcerated at
           the time DCS initiated its assessment and she thought it would “look
           worse on her” in the assessment if she named a man who was incarcerated
           as the Child’s father. Alleged Father was residing in the Mother’s home at
           the time of assessment and is a named co-conspirator in the heroin case.
           Alleged Father purported himself to be the father in court proceedings
           when he was aware that it was not possible for him to be the child’s
           biological father. Mother continued to misrepresent the identity of the
           father in correspondence to the Court.
       35. Mother used heroin days before the birth of the Child and while the Child
           was hospitalized.
       36. DCS’ plan for Child is that he be adopted; this plan is satisfactory for
           Child’s care and treatment and an adoptive family has been identified as
           the family he has resided with continuously since he release [sic] from the
           hospital following his recovery from drug withdrawal symptoms.
       37. Child has been in the same relative care family since detention on August
           23, 2012. The child is very bonded with the prospective adoptive parents,
           Mr. and Mrs. Jones, and they are willing to adopt Child.
       38. The Child’s CASA is supportive of the plan of termination of parental
           rights and believes it is in the Child’s best interests to be adopted by Mr.
           and Mrs. Jones with whom the Child has a close bond.
       39. DCS believes it is in the best interests of the child to be adopted due to the
           inability of the Mother and Father to provide appropriate care for the
           Child.

(Appellant’s App. at 19-21.) Based thereon, the court concluded there was a reasonable

probability the conditions resulting in Child’s removal would not be remedied and the

continuation of the parent-child posed a threat to Child’s well-being. The court also

concluded termination of rights was in Child’s best interests and the State had a satisfactory

plan for Child’s future care and treatment and, therefore, the court terminated Mother’s

                                               4
parental rights.

                             DISCUSSION AND DECISION

       We review termination of parental rights with great deference. In re K.S., 750 N.E.2d

832, 836 (Ind. Ct. App. 2001). We will not reweigh evidence or judge credibility of

witnesses. In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans. denied. Instead, we

consider only the evidence and reasonable inferences most favorable to the judgment. Id. In

deference to the trial court’s unique position to assess the evidence, we will set aside a

judgment terminating a parent-child relationship only if it is clearly erroneous. In re L.S.,

717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans. denied, cert. denied 534 U.S. 1161 (2002).

       When, as here, a judgment contains specific findings of fact and conclusions thereon,

we apply a two-tiered standard of review. Bester v. Lake Cnty. Office of Family & Children,

839 N.E.2d 143, 147 (Ind. 2005). We determine whether the evidence supports the findings

and whether the findings support the judgment. Id. “Findings are clearly erroneous only

when the record contains no facts to support them either directly or by inference.” Quillen v.

Quillen, 671 N.E.2d 98, 102 (Ind. 1996). If the evidence and inferences support the trial

court’s decision, we must affirm. In re L.S., 717 N.E.2d at 208.

       “The traditional right of parents to establish a home and raise their children is

protected by the Fourteenth Amendment of the United States Constitution.” In re M.B., 666

N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. A trial court must subordinate the interests

of the parents to those of the child, however, when evaluating the circumstances surrounding

a termination. In re K.S., 750 N.E.2d at 837. The right to raise one’s own child should not

                                              5
be terminated solely because there is a better home available for the child, id., but parental

rights may be terminated when a parent is unable or unwilling to meet his or her parental

responsibilities. Id. at 836.

       To terminate a parent-child relationship:

       (2) The petition must allege:
              (A) that one (1) of the following is true:
                      (i) The child has been removed from the parent for at least six
                      (6) months under a dispositional decree.
                      (ii) A court has entered a finding under IC 31-34-21-5.6 that
                      reasonable efforts for family preservation or reunification are
                      not required, including a description of the court’s finding, the
                      date of the finding, and the manner in which the finding was
                      made.
                      (iii) The child has been removed from the parent and has been
                      under the supervision of a local office or probation department
                      for at least fifteen (15) months of the most recent twenty-two
                      (22) months, beginning with the date the child is removed from
                      the home as a result of the child being alleged to be a child in
                      need of services or a delinquent child;
              (B) that one (1) of the following is true:
                      (i) There is a reasonable probability that the conditions that
                      resulted in the child’s removal or the reasons for placement
                      outside the home of the parents will not be remedied.
                      (ii) There is a reasonable probability that the continuation of the
                      parent-child relationship poses a threat to the well-being of the
                      child.
                      (iii) The child has, on two (2) separate occasions, been
                      adjudicated a child in need of services;
              (C) that termination is in the best interests of the child; and
              (D) that there is a satisfactory plan for the care and treatment of the
              child.

Ind. Code § 31-35-2-4(b)(2). The State must prove these allegations by clear and convincing

evidence. In re G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009), reh’g denied. If the court finds

the allegations in the petition are true, the court must terminate the parent-child relationship.

                                               6
Ind. Code § 31-35-2-8.

       The trial court concluded there was a reasonable probability the conditions resulting in

Child’s removal would not be remedied and the continuation of the parent-child relationship

posed a threat to Child’s well-being. Because our legislature wrote subsection (B) in the

disjunctive, stating only one of those three circumstances needed to exist, the trial court

needed to find only one of the three established by clear and convincing evidence before

terminating parental rights. See In re L.S., 717 N.E.2d at 209. Accordingly, we may affirm

the trial court’s decision if the evidence and findings support the court’s determination as to

the existence of one of those circumstances. See id. (finding supporting conclusion that one

circumstance listed under Ind. Code § 31-35-2-4(b)(2)(B) is sufficient to affirm termination

of parental rights).

       We review first the finding the conditions that resulted in Child’s removal would not

be remedied. In making such a determination, a trial court must judge a parent’s fitness to

care for his or her child at the time of the termination hearing, taking into consideration

evidence of changed conditions. In re J.T., 742 N.E.2d 509, 512 (Ind. Ct. App. 2001), trans.

denied. The court must evaluate a parent’s habitual patterns of conduct to determine whether

there is a substantial probability of future neglect or deprivation. Id. Pursuant to this rule,

courts have properly considered evidence of a parent’s prior criminal history, drug and

alcohol abuse, history of neglect, failure to provide support, and lack of adequate housing

and employment. A.F. v. Marion Cnty. Office of Family & Children, 762 N.E.2d 1244, 1251

(Ind. Ct. App. 2002), trans. denied. The trial court may also properly consider, as evidence

                                              7
of whether conditions will be remedied, the services offered to the parent by DCS, and the

parent’s response to those services. Id. A trial court need not wait until a child is irreversibly

influenced by a deficient lifestyle such that his or her physical, mental, and social growth are

permanently impaired before terminating the parent-child relationship. In re E.S., 762

N.E.2d 1287, 1290 (Ind. Ct. App. 2002).

       Here, the Record indicated Child came into the State’s custody because Mother was

arrested on drug charges before Child was released from hospitalization for drug withdrawal

symptoms. Mother admitted Child was a CHINS because she was incarcerated and would

need substance abuse treatment when released. At the termination hearing, Mother’s

criminal defense counsel testified Mother had agreed to plead guilty to conspiracy to deal

heroin and her minimum sentence would be ten years. Counsel testified that he hoped to

renegotiate Mother’s plea agreement but at the time of the termination hearing, Mother’s

sentencing date and the length of her sentence remained unknown. That evidence supports

the conclusion the conditions that resulted in Child’s removal from Mother’s custody would

not be remedied. See In re L.S., 717 N.E.2d at 208 (appellate court must affirm trial court

decision if evidence supports facts that lead to the conclusions of law).

       Mother also asserts the court should not have concluded the reasons for Child’s

placement outside her care would not be remedied because the court’s participation order

instructed her that to keep rights over Child, she “needed to participate in services upon her

release from incarceration.” (Appellant’s Br. at 10.) However, at the time termination

proceedings commenced on May 31, 2013, the services offered to Mother as part of Child’s

                                                8
CHINS adjudication ceased. Therefore, we are unable to address the alleged inadequacy of

services offered to Mother during the CHINS proceeding because that issue is unavailable

during an appeal following termination of parental rights. See In re H.L., 915 N.E.2d 145,

148 n. 3 (Ind. Ct. App. 2009) (“failure to provide services does not serve as a basis on which

to directly attack a termination order as contrary to law”).

       Mother claims the same arguments demonstrate the court erred when determining the

termination of her rights would not be in Child’s best interests. We cannot agree. As the

court found, both DCS and Child’s CASA believed termination of Mother’s rights was in

Child’s best interests. The testimony of such individuals supports the court’s findings and

conclusion. See In re L.S., 717 N.E.2d at 208 (appellate court must affirm trial court decision

if evidence supports facts that lead to the conclusions of law).

       Finally, Mother asserts a number of “procedural irregularities as to Father . . . violated

her due process rights to family integrity.” (Appellant’s Br. at 16.) We decline to find a due

process violation, as it was Mother who misled the court regarding Father’s true identity for

over six months, because she was concerned that his status as a prisoner might have a

negative impact on her ability to maintain her own parental rights. Moreover, Mother cannot

assert error in the termination of her rights based on an alleged denial of due process to

Father. See Rumple v. Bloomington Hospital, 422 N.E.2d 1309, 1314 (Ind. Ct. App. 1981)

(litigants are normally barred “from asserting the rights or legal interests of others in order to

obtain relief from injury themselves.”) (quoting Warth v. Seldin, 422 U.S. 490, 509 (1975)),

trans. denied.

                                                9
       Mother’s arguments are an invitation for us to reweigh the evidence, which we cannot

do. See In re D.D., 804 N.E.2d at 265 (appellate court cannot reweigh evidence or judge

credibility of witnesses). DCS presented sufficient evidence that the conditions under which

Child was removed from Mother’s care would not be remedied and that termination was in

Child’s best interests. Accordingly, we affirm.

       Affirmed.

KIRSCH, J., and BAILEY, J., concur.




                                            10